Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent # 10686695 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-18 are allowed. 

The drawing submitted on 1/14/2022, replacing fig. 4 has been reviewed and the objection to the drawing has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, recites method of determining disaggregation policy by the first node, for the second node, identifying network prefixes that would be inaccessible via first node if at a later time at least one communication failure is detected in association with first node; 

It is noted that the prior art on records Vahdat, Gous, Nainar, Sem-Jacobsen and Shinomiya have been described in brief and the difference with the claimed invention have been indicated in the previous office action.  

The prior arts on record and further search on prior art, fail to teach, alone or in combination, the above mentioned claim features along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claims 7 and 13 recite the similar allowable subject matter, thus allowed for the same reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/28/2022